                                               USDC SONY
                                               odCUMENT
                                                   1
UNITED STATES DISTRICT COURT
                                              i I EiCTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                  D C#:            ·
-----------------------------------------x
HELD & HINES, LLP,                                D TEFILED:


     Plaintiff,
                                              16   fiv.   5273 (JSR)

                                                       ORDER
          -v-

SANDY HUSSAIN,


   . Defendant.
-----------------------------------------x

JED S. RAKOFF, U.S.D.J·.

                                                   I
       On August 7, 2019, the Honorable Sarah N~tburn, United
                                                   I
States Magistrate Judge, issued a Report and Recommendation in

the above-captioned matter recommending $286,656,-01 in quantum

meruit damages, comprising $272,811 in attorney''s fees and
                                                   I

$13,845.01 in expenses. Objections to the Report, and
                                                   I
Recommendation were due on August 21, 2019, but the Court

subsequently extended this deadline to September! 12, 2019. On
                                                   I
                                                   j
that day, both parties submitted objections to the Report and
                                                   l
                                                   '
Recommendation.

                                                   1
        The Court has reviewed the objections and the underlying
                                                   '
record de novo. Having done so, the Court finds :itself in near-
                                                   1
                                                   I
complete agreement with Magistrate Judge Netburn/s excellent
                                                   1
Report and Recommendation and finds most of the Jobj ections




                                 1
                         Reduced
                         Hourly
                                              I
                                 Proposed Reduped
                         Billing Hours    Hour~    Fees
Name          Experience Rate    Expended Expepded Awarded
Marc Held     Partner    $400    575.03   345.02   $138,007.20
Philip                                                 I

Hines         Partner     $400       167.20        100.B2           $40,128.00
Scott                                                  'I
Richman       Associate   $250       751.53        450.92           $112,729.50
Fred Seth
Rosenberg     Associate   $250       194.75        116J5            $29,212.50
Eric          Legal                                    :
Rodriguez     Assistant   $100       63.00         50.4©            $5,040.00
Jesmine       Legal                                    I
DeJesus       Assistant   $100       13.00         10.40            $1,040.00
Subtotal                                                            $326,157.20
                                                           I
Expenses                                                            $13,845.01
Total                                                       '       $340,002.21
                                                            I

                                                            I
                                                            1
       Second, the Court agrees with Held & Hin,s that it is
                                                            I
entitled to pre-judgment interest. Held       &   Hines ~ncluded such a

demand in both its complaint and in its proposed, findings of
                                                            I
fact and conclusions of law in the instant damag s inquiry, see

ECF Nos. 1 & 124. At least two courts in this di~trict have
                                                           1
previously held that, since an action for damage~ in quantum
                                                                !
meruit is essentially an action at law for breach' of contract,
                                                                l
                                                                I
"a discharged attorney seeking compensation in q~antum meruit is

entitled to interest on any recovery from the daie of

discharge." Hampshire Grp. Ltd. v. Scott James C<p., No. 14-cv-

2637,· 2015 WL 5306232 at *18 n.15 (S.D.N.Y. July 27, 2015)
                                                                1


                                                                l
                                 3
meritless. Nevertheless, the Court is persuaded        py           two of the

plaintiff's objections to increase the damages ajward somewhat.


       First, the Court believes that an acrosstthe-board

reduction of plaintiff Held & Hines's hours by Sb% is somewhat
                                                       I
excessive. The Court recognizes that SO% is withfn the range of

percentage reductions that courts in this district commonly
                                                       l
apply to inflated applications for attorneys'        fees,           see Report   &
                                                       I            --
                                                       I

Recommendation at 17-18, and the Court certainlyjbelieves that a

substantial reduction is appropriate given the Report and
                                                       I
Recommendation's finding that vague billing entries,
                                                       I


overstaffing, inappropriate block billing, and iiplausible

billing entries by Held   &                            I '
                              Hines accounted, conservative l y, f or
                                                       I
                                                       1
about SO% of its time. The Court is sympathetic, lhowever, to

plaintiff's argument that an across-the-board        so~ reduction
                                                        I
would, in effect, resolve all of the disputed ho~rs in

defendant's favor. To account for the likelihoodlthat a small
                                                           I
                                                           l

                                                           '
proportion of these questionable billing entriesiwere, in fact,
                                                           I
                                                           I

legitimate, the Court will instead cut Held      &   Hines's attorney's
                                                           I



hours by 40% across the board. 1 The revised damages calculation,
                                                           l
accordingly, is as follows:




                                                               '1
1 The Court adopts the Report and Recommendation' s conclusion
that Held & Hines's paralegal hours should be cu½ by 20%.
                                                               I


                                    2                          l
                                                               I
                                                               I
                                                               1
(quoting Dweck Law Firmr L.L.P. v. Mann,   03-cv-~967, 2004 WL

1794486 at *3 (S.D.N.Y. Aug. 11, 2004)).

       Accordingly, the Court hereby grants in part and denies

in part H&H's motion for quantum meruit damages.: Held & Hines is
                                                 ]
awarded $326,157.20 in attorneys' fees and $13,~45.01 in

expenses, plus pre-judgment interest from the ddte of the
                                                  '
                                                  I
termination of the representation, April 15, 20~6, in the amount
                                                  ''
of $105,663.56. The Clerk is instructed to enten judgment and
                                                  I
                                                  I
                                                  I
close this case.                                  I

    SO ORDERED.

    Dated:      New York, NY


    September   t),   2019                 JED S. iKOFF, U.S.D.J.




                                 4
